DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Terminal Disclaimer
Terminal filed 2/16/2021 has been reviewed and accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 and 2/3/2021 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
22.  (Currently Amended)     A wavelength tunable laser comprising:
at least one waveguide;

at least one broadband reflector having substantially uniform reflectivity for wavelengths in the wavelength range; and
at least one laser cavity formed by the at least one comb reflector and the at least one broadband reflector, the at least one laser cavity having a plurality of modes, an optical length of the at least one laser cavity configured such that a non-integer number of the modes are between consecutive reflection peaks of the at least one comb reflector;
wherein the at least one waveguide comprises a first waveguide, a second waveguide, and a third waveguide in a Y-branch configuration; and
wherein the at least one broadband reflector comprises a first broadband reflector disposed at an end of the first waveguide, and the at least one comb reflector comprises a first comb reflector disposed at an end of the second waveguide and a second comb reflector disposed at an end of the third waveguide,
wherein at least one of said first or second comb reflectors is configured to be thermally controlled and/or said wavelength tunable laser further comprises a phase section that is configured to be thermally controlled.

REASON FOR ALLOWANCE

3.	The following is an examiner's statement of reasons for allowance: 

Claim 22:
In conjunction to a wavelength tunable laser comprising at least one laser cavity formed by the at least one comb reflector and the at least one broadband reflector, the at least one laser cavity having a plurality of modes, an optical length of the at least one laser cavity configured such that a non-integer number of the modes are between consecutive reflection peaks of the at least one comb reflector; wherein the at least one waveguide comprises a first waveguide, a second waveguide, and a third waveguide in a Y-branch configuration; and wherein the at least one broadband reflector comprises a first broadband reflector disposed at an end of the first waveguide, and the at least one comb reflector comprises a first comb reflector disposed at an end of the second waveguide and a second comb reflector disposed at an end of the third waveguide, wherein at least one of said first or second comb reflectors is configured to be thermally controlled and/or said wavelength tunable laser further comprises a phase section that is configured to be thermally controlled.
	Claims 23-27, 30-39 are also allowable as they directly depend on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828